DETAILED ACTION
This Office Action is in response to the amendment filed 10/7/2021.  Claims 5-24 are pending in this application.  Claims 5, 12, and 15 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 5,347,481) in view of Lutz (US 2020/0371805).

As per Claim 15, Williams discloses an integrated circuit device comprising: a processor, wherein the processor includes a functional unit that includes: a multiplication circuit coupled to multiply the first portion of the first operand and the first portion of the second operand to produce a first partial product (Abstract and Figure 2 and Column 4, lines 13-19, multiplier circuit 29 produces partial product(s) of the fraction fields of multiplicand operand A and multiplier operand B);
a computation circuit coupled in parallel with the set of multiplication circuits and configured to: determine an implied portion of the first operand and an implied portion of the second operand, and determine a second partial product of the first operand and the second 
a compressor circuit coupled to the set of multiplication circuits to receive the first partial product and to the computation circuit to receive the second partial product, wherein the compressor circuit is configured to provide a third partial product and a partial carry based on the first partial product and the second partial product; and an adder coupled to compressor circuit to receive the third partial product and the partial carry and to provide a result of the floating point multiply instruction based on the third partial product and the partial carry (Figure 2 and Column 4, lines 44-66, multiplier tree 31 comprises carry-save adders and sums the fraction partial products with the hidden bit partial products, outputting a sum and carry to carry propagate adder 33 which adds the sum and carry produce the final result 35).
Williams does not explicitly disclose a floating point multiply instruction that specifies a first portion of a first operand and a first portion of a second operand, wherein the processor includes a set of multiplication circuits to multiply the first portion of the first operand and the first portion of the second operand to produce a first partial product.
However, Lutz discloses an integrated circuit device comprising: a processor configured to receive a floating point multiply instruction that specifies a first portion of a first operand and a first portion of a second operand (Abstract and Figure 2 and Paragraphs 0091-0093, floating-point multiplying circuitry performs an FP multiply operation in response to FMUL instruction);  wherein the processor includes a functional unit that includes: a set of multiplication circuits coupled to multiply the first portion of the first operand and the first portion of the second 
a computation circuit coupled in parallel with the set of multiplication circuits and configured to: determine an implied portion of the first operand and an implied portion of the second operand (Figure 5 and Paragraphs 0115-0116, exponent calculation circuitry 20 examines expa and expb to determine the implied bits for each operand); 
a compressor circuit coupled to the set of multiplication circuits to receive the first partial product and to the computation circuit to receive the second partial product, wherein the compressor circuit is configured to provide a third partial product and a partial carry based on the first partial product and the second partial product; and an adder coupled to compressor circuit to receive the third partial product and the partial carry and to provide a result of the floating point multiply instruction based on the third partial product and the partial carry (Figure 5 and Paragraphs 0115-0116, reduction circuit 18 sums partial products including implied-bit partial products and produces two partial product terms which are summed at adder 24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the floating-point multiply processor taught by Lutz with the floating-point multiply processor of Williams because it provides additional functionality, i.e. floating-point scaling operation(s), to the existing architecture (i.e. shared circuitry) which can reduce circuit area and power consumption (Lutz, Paragraphs 0007-0008 and 0031-0033).

As per Claim 16, Williams discloses the integrated circuit device of claim 15, wherein: the first operand includes a mantissa; and the implied portion of the first operand is a portion of the mantissa (Figure 2 and Column 1, lines 31-49, each operand is a floating-point number 

As per Claim 17, Williams discloses the integrated circuit device of claim 15, wherein the computation circuit is further configured to: determine whether the first operand represents a normal number or a subnormal number; and determine the implied portion of the first operand based on whether the first operand represents a normal number or a subnormal number (Column 1, lines 31-49 and Column 3, lines 36-63, circuits 19-27 determine if operands are denormal and generate the hidden bit, i.e. implied bit, based on the determination).

As per Claim 18, Williams discloses the integrated circuit device of claim 17, wherein the computation circuit is further configured to determine the implied portion of the first operand to have a value of one based on the first operand representing a normal number and to have a value of zero based on the first operand representing a subnormal number (Column 1, lines 31-49 and Column 3, lines 36-63, if operand A is denormalized, the NOR 19 “1” output is inverted to a “0” and represents the implied bit, and vice versa).

As per Claim 19, Williams discloses the integrated circuit device of claim 17, wherein: the first operand has an exponent; and the computation circuit is further configured to determine whether the first operand represents a normal number or a subnormal number based on the exponent of the first operand (Figure 2 and Column 1, lines 31-49 and Column 3, lines 36-63, each operand is a floating-point number including an exponent, wherein NOR 19 determines if operand A is denormal based on its exponent bits).

As per Claim 20, Williams discloses the integrated circuit device of claim 19, wherein the computation circuit is further configured to determine the first operand to represent a normal number based on the exponent having a non-zero value and to determine the first operand to represent a sub-normal number based on the exponent having a zero value (Column 3, lines 36-63).

As per Claim 21, Williams discloses the integrated circuit device of claim 15, wherein: the first operand includes a first mantissa that includes the first portion of the first operand and the implied portion of the first operand; the second operand includes a second mantissa that includes the first portion of the second operand and the implied portion of the second operand; 
the set of multiplication circuits is configured to produce the first partial product as a product of the first portion of the first operand multiplied by the first portion of the second operand; and the computation circuit is configured to produce the second partial product such that a sum of the first partial product and the second partial product represents a product of the first mantissa multiplied by the second mantissa (Figure 2 and Column 1, lines 31-49 and Column 4, lines 10-66, each operand is a floating-point operand comprising a fraction portion with an implied “hidden” bit, circuit 29 produces partial products the fractions of operands A and B, circuits 23-27 produce partial products of the hidden bits of operands A and B, multiplier tree 31 sums the partial products, CPA 33 sums the two outputs from multiplier tree to generate the final product of operands A and B).



As per Claim 23, Williams does not explicitly disclose the integrated circuit device of claim 15, wherein the functional unit is a scalar functional unit and the floating point multiply instruction is a scalar floating point multiply instruction.
However, Lutz discloses the functional unit is a scalar functional unit and the floating point multiply instruction is a scalar floating point multiply instruction (Paragraph 0063).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the floating-point multiply processor taught by Lutz with the floating-point multiply processor of Williams because it provides additional functionality, i.e. floating-point scaling operation(s), to the existing architecture (i.e. shared circuitry) which can reduce circuit area and power consumption (Lutz, Paragraphs 0007-0008 and 0031-0033).

As per Claim 24, Williams does not explicitly disclose the integrated circuit device of claim 15, wherein the functional unit is a vector functional unit and the floating point multiply instruction is a vector floating point multiply instruction.
However, Lutz discloses the functional unit is a vector functional unit and the floating point multiply instruction is a vector floating point multiply instruction (Paragraph 0063).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the floating-point multiply processor taught by Lutz with the floating-point multiply processor of Williams because it provides additional functionality, i.e. .

Response to Arguments
In Remarks filed 10/7/2021, Applicant states that newly added Claims 15-24 recite features not taught or suggested by the cited reference (i.e. Lutz).  However, after consideration of the newly added claims, the Examiner has determined that a new ground(s) of rejection may be made in view of Williams (US 5,347,481) and Lutz, as presented in the above claim rejections.

Allowable Subject Matter
Claims 5-14 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182